704 N.W.2d 696 (2005)
474 Mich. 878
MICHIGAN TOOLING ASSOCIATION WORKERS COMPENSATION FUND, as Subrogee of Distel Tool & Machine Company, Plaintiff-Appellee,
v.
FARMINGTON INSURANCE AGENCY, LLC, Defendant/Third-Party Plaintiff-Appellant and
Machinery Maintenance Specialists, Inc., Defendant, and
Employers Insurance of Wausau and Wausau Insurance Companies, Third-Party Defendants-Appellees.
Docket No. 127834. COA No. 249013.
Supreme Court of Michigan.
October 7, 2005.
On order of the Court, the application for leave to appeal the December 7, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether Farmington Insurance Agency owed a duty to Distel in relation to the certificate of insurance, where Farmington Insurance Agency did not send the certificate of insurance to Distel and otherwise had no contact with Distel. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting *697 mere restatement of arguments in application papers.